Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.
         Claims 1-3 and 6-12 remain pending in the application. 

Examiner’s reasons for allowance
Claims 1-3 and 6-12 are allowed over prior art of record.
 	The following is an examiner's statement of reasons for allowance: 
For Claim 1 the closest prior art of record US 4999748 teaches the limitations of the housing including an opening, a reflector, the hanging element including a shank and a bent portion and the shank extending through the opening with the fixed point located within the housing.  
However, the prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “wherein said fixed point is multiaxially adjustable relative to two axes within a single plane relative to said housing, and wherein said fixed point is axially shiftable within said single plane to allow said fixed point to be adjusted out of alignment with a center of said opening and locatable on all points bounded by said opening with said opening setting a boundary for the range of adjustability of said shank”.
  	Claims 2-3 and 6-12 are allowable because of their dependency status from claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                             



Claims 1 -6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoshika
(US 4999748, cited previously) in view of Rapp (US 4368506, cited previously)
Regarding claim 1, US 4999748 teaches a suspendable lighting fixture comprising:
a housing 21 (Fig.Sb and 5) including an opening (shown in Fig.5 and opening shown in 21 in Fig.3b) formed in an upward facing surface of said housing; a reflector (reflector shown within housing 21 in Fig.1c and col.4, lines 65-66), mounted to said housing, said reflector configured to accommodate at least one light generating element; and, a hanging element including a shank 3 and a bent portion 4 portion for suspending the light fixture,
wherein said shank 3 extends through said opening (3 shown to pass through opening in 21 in Fig.3a and 3b) with a fixed point (point of 3 which is fixed and is located in the opening
 
21 in Fig.3b iocated within said housing and with said bent portion 4 located externally of said housing.
Aoshika does not teach the shank having the fixed point which is muitiaxially adjustable relative to two axes within a single plane relative to said housing and wherein said fixed point is axially shiftable within said single plane to allow said fixed point to be adjusted out of alignment with a center of said opening.
In the same field of endeavor, Rapp teaches a junction box shank 96a (Fig.2) having the fixed point (wherein 96a passes through opening 20 in Fig.2 and Fig.la and fixed therein) which is muitiaxially adjustable relative to multiple axes within a single plane (Single plane is the plane of the horizontal extension of the stud 96a or plate 97) relative to the housing (opening 97a in lower plate 97 in coLSjines 20-40 and coi.3,lines 51-56, wherein Rapp discioses :A further plate 97 has a first opening 97a dimensioned to receive stud portion 96a in linear slidable engagement) and wherein said fixed point is axially shiftable within said single plane to allow said fixed point to be adjusted out of alignment (to be adjusted out of alignment is interpreted as to be adjusted from the center most point within the opening 20 and further the center most point is generally the point of gravity of the symmetrically rectangular/square housing for which 20 is the opening) with a center of said opening in order to achieve a linearly adjustable engagement of the stud by using the plate (coLSjines 30-32 and coi.3,lines 51-56. Note: the slidable engagement is considered to mean that “the plate 97/slud within the plate opening" can slidably or variable positionably connected to the junction box element 96a)
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to use arcuate slots on the housing as disclosed by Rapp in the device of Aoshika in order to achieve a linearly adjustable engagement of the stud by using the
 
Regarding claim 2, Aoshika in view of Rapp teaches a light fixture, wherein the plane is adjacent to the opening (opening 20 in Rapp, and plane is plane of plate 97 and plane 14 of Rapp or the plane of 24 with respect to 21 in Fig.3b of Aoshika).